Case 2:19-cr-00011-JRG-RSP Document 35 Filed 03/16/21 Page 1 of 2 PageID #: 111




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §    Case No. 2:19-cr-11-JRG-RSP (1)
                                                  §
 BEAU DANIEL MERRYMAN                             §



                                              ORDER

        Defendant, Beau Daniel Merryman, moves this Court for a continuance of the above

 entitled criminal action on the grounds that additional time is needed for counsel to prepare for

 trial. Trial in this matter is currently set for a criminal session of this Court in the Marshall

 Division of the Eastern District of Texas, commencing on March 29, 2021. If a continuance is

 not granted, Defendant’s right to effective assistance of counsel will be compromised. Counsel

 for the Government does not oppose this motion.

        Rule 18 of the Federal Rules of Criminal Procedure and the Speedy Trial Act establish

 that a speedy trial and the prompt administration of justice are desirable ends that weigh against a

 continuance. Nevertheless, speed is neither the paramount, nor the only consideration. Many

 other important values may conflict with the need for speed in the trial of a criminal case. Delay

 in trial that promotes the fairness of the trial, and the purposes served by the trial, is delay well

 worth the administrative costs it may impose. Prompt justice must be fair, or it is not truly

 justice. “[A] myopic insistence upon expeditiousness in the face of a justifiable request for delay

 can render the right to defend with counsel an empty formality.” Ungar v. Sarafite, 376 U.S.

 575, 589 (1964); Kirkpatrick v. Blackburn, 777 F.2d 272, 278 (5th Cir. 1985), cert. denied, 476

 U.S. 1178 (1986).

        The ends of justice require this court to continue the above entitled criminal action,
Case 2:19-cr-00011-JRG-RSP Document 35 Filed 03/16/21 Page 2 of 2 PageID #: 112




 giving consideration to counsel for Defendant’s assertion that additional time is needed to for

 counsel to prepare for trial, including the interviewing of any and all potential witnesses.

 Further, counsel for Defendant needs additional time to review the discovery in this matter. The

 ends of justice outweigh the best interest of the public and the Defendant in a speedy trial served

 by taking this action. 18 U.S.C. § 3161(h)(7)(A).

          The Speedy Trial Act excludes from computation of the time between indictment and

 trial any delay resulting from the grant of a continuance, if the judge finds that the ends of justice

 served by granting a continuance outweigh the interest of the public and the defendant in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). See United States v. Eakes, 783 F.2d 499, 504 (5th Cir.

 1986), cert. denied, 477 U.S. 906 (1986).             It is so found, pursuant to 18 U.S.C. §

 3161(h)(7)(B)(iv); and in the exercise of the court’s discretion, it is found that the motion for

 continuance should be granted. Accordingly, it is

          ORDERED that the motion for continuance should be, and is hereby, GRANTED. It is
      .
 further ORDERED that the jury selection and trial in this matter be reset to June 14, 2021, at

 9:00 a.m., in Marshall, Texas. A pre-trial conference is scheduled for June 7, 2021, at 9:00

 a.m., in Marshall, Texas.

          IT IS FURTHER ORDERED that the deadline for notifying the Court of any plea

 bargain or plea agreement entered into by the parties in this cause is Monday, May 24, 2021, by

 12:00 p.m.
          So ORDERED and SIGNED this 16th day of March, 2021.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                   2         UNITED STATES DISTRICT JUDGE
